Name: Commission Regulation (EC) NoÃ 1462/2007 of 11 December 2007 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: international affairs;  economic conditions;  civil law;  Africa
 Date Published: nan

 12.12.2007 EN Official Journal of the European Union L 326/24 COMMISSION REGULATION (EC) No 1462/2007 of 11 December 2007 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 28 November 2007, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2007. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 162, 30.4.2004, p. 32. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Annex I to Council Regulation (EC) No 872/2004 is amended as follows: The following natural person shall be removed: Grace Beatrice Minor. Date of birth: 31.5.1942. Other information: Key advisor to former President Charles Taylor.